Citation Nr: 0522048	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wound (SFW) to the left elbow, 
status post humerus fracture, with ankylosis and degenerative 
joint disease (minor).

2.  Entitlement to a rating in excess of 20 percent for 
residuals of SFW to the right and left neck, Muscle Group 
XXII, with retained shrapnel metal.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of SFW to the posterior left scapula, scars.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of SFW to the lower midline abdomen, Muscle Group 
XIX, and left flank, twelfth rib.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to November 1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This matter was previously before 
the Board in August 2003 when it was remanded to the RO for 
additional development.

By rating action of March 2005, the RO granted a service 
connection and a separate rating for a scar of the left 
anterior neck, a scar of the right anterior neck, a scar of 
the midline abdomen, and a scar of the left flank, each 
assigned a 10 percent evaluation from January 2005.  


FINDINGS OF FACT

1.  Residuals of the veteran's left elbow injury are 
manifested by limitation of elbow flexion to 135 degrees and 
extension to minus 35 degrees.

2.  The veteran's service-connected residuals of SFW to the 
right and left neck is manifested by not more than moderately 
severe impairment of Muscle Group XXII, and not more than 
moderate limitation of motion of the cervical spine.

3.  The veteran's left scapula area scar does not exceed 77 
square centimeters.

4.  The veteran's residuals of SFW to the lower midline 
abdomen, Muscle Group XIX, and left flank, twelfth rib, are 
manifested by not more than moderate impairment of Muscle 
Group XIX.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wound (SFW) to the left elbow, 
status post humerus fracture, with ankylosis and degenerative 
joint disease are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5207 (2004).

2.  The criteria for a rating in excess of 20 percent for 
residuals of SFW to the right and left neck, Muscle Group 
XXII, with retained shrapnel metal are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002); 38 C.F.R.§§ 4.71a, 4.73, Diagnostic Codes 5235-
5243, 5322 (2004).

3.  The criteria for a rating in excess of 10 percent for 
residuals of SFW to the posterior left scapula, scars are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. §§ 4.73, 
4.118, Diagnostic Codes 5399-5301, 7801-7805 (2004).

4.  The criteria for a rating in excess of 10 percent for 
residuals of SFW to the lower midline abdomen, Muscle Group 
XIX, and left flank, twelfth rib, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5319 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.  VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  Collectively, the multiple RO decisions issued in 
connection with the appeal have noted the evidence considered 
and the pertinent laws and regulations.  In addition, letters 
sent to the veteran, including one dated in March 2004, 
specifically noted the veteran of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal at this time 
would not be prejudicial to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims.  In addition, VA examinations have been conducted 
for the purpose of assessing the severity of the veteran's 
service-connected disabilities.  The veteran has not made VA 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  In 
short, the record is complete and the matter is ready for 
appellate review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In June 1944, while serving in Italy, the veteran sustained 
multiple shrapnel wounds.  The veteran was taken to a field 
hospital where wounds were debrided and shrapnel removed from 
his abdomen and left shoulder and neck.  He also sustained a 
compound fracture of the left elbow.  

A November 1944 final summary reflects that physical 
examination revealed healed scars on both sides of the neck 
and in the lower midline of his abdomen; granulating wounds 
on his chest posteriorly, and in the left scapulary region 
and posteriorly on the left elbow.  During his course of 
hospitalization, the veteran's skin cleared up and his 
granulated wounds healed.  It was noted that the veteran had 
suffered muscle damage to the left side of the larynx.  The 
veteran's elbow had fifty degrees of flexion and extension.  
The final diagnosis was fracture, compound, complete, 
comminuted, left humerous, medial epicondyle; and, wounds, 
penetrating, shrapnel, multiple, both sides of neck, left 
elbow, left chest posteriorly, and abdomen in midline.

A February 2005 VA examination report stated that X-rays of 
the affected parts had not noted the presence of any retained 
metallic fragments.

I.  Left elbow

The veteran's left elbow disability is rated under Diagnostic 
Codes 5010-5207.  The veteran is right-handed.  In evaluating 
limitation of flexion of the minor forearm, a 30 percent 
rating is assigned for limitation to 55 degrees, and a 20 
percent rating is assigned for limitation to 70 or 90 
degrees.  Diagnostic Code 5206.  In evaluating limitation of 
extension of the minor forearm, a 30 percent rating is 
assigned for limitation to 100 degrees, and a 20 percent 
rating is assigned for limitation to 90 or 75 degrees.  
Diagnostic Code 5207.  Normal range of motion for an elbow 
consists of flexion from 0 to 145 degrees.  38 C.F.R. § 4.71, 
Plate I.

At a January 2005 VA examination, range of motion testing of 
the elbow revealed a lack of 35 degrees of extension and 
flexion to 135 degrees, without pain.  Other recent findings 
have been similar.  The findings of record do not indicate 
that flexion of the left elbow is limited to 55 degrees or 
that full extension is limited by 100 degrees, even when the 
effects of pain on use are considered.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  There 
is no basis for a higher rating for the left elbow condition 
based on limitation of motion.

While the medical evidence demonstrates that the veteran has 
some pain associated with his left elbow disability, there is 
no loss of reflexes, muscle atrophy, sensory disturbances, or 
constant sometimes excruciating pain associated with left 
ulnar neuropathy.  At any rate, symptomatology approximating 
severe incomplete paralysis, as required for a rating higher 
than 20 percent under Diagnostic Code 8516, is not present, 
and the veteran has not been diagnosed with such a disorder.

In short, the evidence demonstrates that the left elbow 
condition is no more than 20 percent disabling under any 
diagnostic code.

II.  SFW to the right and left neck

The veteran's service-connected neck disability has been 
rated as 20 percent disabling under Diagnostic Code 5322, 
which is indicative of moderately severe impairment of Muscle 
Group XXII.  To warrant a 30 percent rating under Diagnostic 
Code 5322, severe impairment to Muscle Group XXII is 
required.

In recognition of the fact that scars associated with this 
disability were tender and painful, in a March 2005 rating 
decision the RO granted service connection for left and right 
anterior neck scars and assigned separate 10 percent ratings.

Severe muscle injury under 38 C.F.R. § 4.56 encompasses the 
following: (i) Type of injury. Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement), worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Diagnostic Code 5290 provided that severe limitation of 
motion of the cervical spine warrants a 30 percent rating.  
Effective September 26, 2003, the revised regulations provide 
that a 30 percent rating is warranted for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  Diagnostic Codes 
5235 to 5243.

A January 2005 VA examination reflects that the veteran 
complained of daily cervical spine pain, described by the 
veteran as 10 out of 10.  He indicated no upper extremity 
radiation but stated that he had increased pain upon turning 
his head.  Examination revealed deep tendon reflexes were 1-
2/4.  A slight decrease in sensory of the upper extremities 
was noted.  Range of motion of the neck was flexion to 35 
degrees, and extension to 45 degrees.  The diagnosis was 
degenerative changes of the cervical spine with moderately 
severe functional impairment.  A February 2005 addendum 
indicates that a cervical spine X-ray revealed no retained 
metallic fragments.  The examiner also stated that the 
veteran's shell fragment wounds did not involve the bones or 
ligaments of the cervical spine.

After a review of the evidence, the Board finds that the 
veteran's service-connected SFW to the neck disability is 
manifested by not more than moderately severe impairment of 
Muscle Group XXII, and not more than moderate limitation of 
motion of the cervical spine.

The 20 percent rating currently assigned residuals of the 
veteran's service-connected cervical spine disability under 
Diagnostic Code 5322 accounts for the veteran's complaints of 
neck pain, moderate limitation of motion of the cervical 
spine, including due to painful motion, and any mild 
tenderness.  The Board finds that these symptoms represent 
not more than a moderately severe muscle injury disability 
under Diagnostic Code 5322, which specifically contemplates 
the veteran's consistent complaint of the cardinal sign or 
symptom of muscle disability of neck pain, and perhaps some 
change of strength and endurance.  The medical evidence does 
not, however, approximates the criteria for a 30 percent 
rating under Diagnostic Code 5322 for severe muscle injury.  
The evidence does not demonstrate muscle disability worse 
than those shown for moderately severe muscle injuries, 
inability to keep up with work requirements, objective 
findings to indicate wide damage, swelling and hardening of 
muscles abnormally in contraction, or any significant loss of 
strength, endurance, or coordinated movements.  38 C.F.R. 
§ 4.56(d)(4).  Inasmuch as the medical evidence does not 
establish that this disability more nearly approximates 
severe muscle injury, the Board concludes that the criteria 
under Diagnostic Code 5322 for a rating in excess of 20 
percent for service-connected cervical spine disability have 
not been met.

The currently assigned 20 percent disability rating 
contemplates moderate limitation of motion of the cervical 
spine under Diagnostic Code 5290.  Even with consideration of 
factors indicated by 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
especially painful motion, the evidence still does not 
demonstrate more than moderate limitation of motion to 
warrant a rating in excess of 20 percent.  Clinical findings 
are not so significant as to demonstrate disability that 
would manifest in more than moderate limitation of motion.  
Clinical findings revealed no muscle spasm; the evidence does 
not demonstrate limitation of motion of the cervical spine 
that more nearly approximates severe limitation of motion as 
contemplated by a 30 percent rating under Diagnostic Code 
5290 or the revised Diagnostic Codes 5235 to 5243.

In short, the evidence demonstrates that the SFW to the neck 
disability is no more than 20 percent disabling under any 
diagnostic code.

III.  SFW to the posterior left scapula, scars.

The veteran's service-connected SFW to the posterior left 
scapula, scars, are rated as 10 percent disabling under 
Diagnostic Codes 5399-5301, which is indicative of moderate 
impairment.  To warrant a 20 percent rating under Diagnostic 
Code 5301, moderately severe impairment to Muscle Group I is 
required.

A January 2005 VA examination noted a 10 centimeter white, 
well-healed scar in the seventh intercostal space just below 
the left scapula and "paralleling it."  It was tender to 
touch with some pain and no functional limitation; it was 
described as disfiguring.  A January 2005 orthopedic examiner 
noted that the veteran's injury to the scapular region 
appeared to be minor and not near the shoulder joint and not 
related to the veteran's left shoulder arthritis.

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  When regulations are 
changed during the course of an appeal, the criteria that are 
to the advantage of the veteran should be applied.  
VAOPGCPREC 3-2000.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows: Diagnostic Code 7801 pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  Diagnostic Code 
7803, scars, superficial, unstable warrant a 10 percent 
rating.  Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  Diagnostic Code 
7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations indicate that a 
deep scar is one associated with underlying soft tissue 
damage.

The Board notes that the examiner have not indicated that the 
veteran's left scapula region scar area exceeds 77 square 
centimeters so as to warrant a 20 percent rating under the 
revised criteria.  There has also been no indication that the 
scar impacts the functional limitation of the affected part.  
As such, a rating in excess of 10 percent under the pertinent 
scar regulations is not warranted.

As noted, there is no indication that this disability 
involved the muscles or the neurological system.  The Board 
further notes that a January 2005 VA examiner has indicated 
that the veteran's left shoulder degenerative changes were 
not related to his service-connected disability.  The 
examiner also noted that the veteran's injury to the scapular 
region appeared to be minor.  While Diagnostic Code 5301 (for 
disability of trapezius and levator scapulae muscles) 
provides for a 30 percent rating for moderately severe 
disability, such a level of symptomatology, due to the 
service injury alone, has not been shown.

In short, the evidence demonstrates that the SFW to the 
posterior left scapula, scars, is no more than 10 percent 
disabling.

IV.   SFW to the lower midline abdomen, Muscle Group XIX

This disability is currently rated as 10 percent disabling 
under the provisions of Diagnostic Codes 5399-5319.

In recognition of the fact that scars associated with this 
disability were tender and painful, in a March 2005 rating 
decision the RO granted service connection for midline 
abdomen and left flank scars and assigned separate 10 percent 
ratings.

Diagnostic Code 5319 applies to residuals of injury to Muscle 
Group XIX, the muscles of the abdominal wall.  A 10 percent 
disability rating is provided for a moderate disability and a 
30 percent disability rating for a moderately severe 
disability.  The Board notes, however, that the evidence, 
including the January 2005 VA examination, reveals no 
residual disability, other than scars (for which separate 
ratings have already been assigned), involving the abdomen or 
the left flank.  As such, a rating in excess of 10 percent 
under Diagnostic Code 5319 is not warranted.

V.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
more favorable determinations.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that there has been no showing by the veteran 
that any of the disabilities on appeal, alone, have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

A rating in excess of 20 percent for residuals of shell 
fragment wound (SFW) to the left elbow, status post humerus 
fracture, with ankylosis and degenerative joint disease is 
denied.

A rating in excess of 20 percent for residuals of SFW to the 
right and left neck, Muscle Group XXII, with retained 
shrapnel metal is denied.

A rating in excess of 10 percent for residuals of SFW to the 
posterior left scapula, scars is denied.

A rating in excess of 10 percent for residuals of SFW to the 
lower midline abdomen, Muscle Group XIX, and left flank, 
twelfth rib is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


